Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered March 26, 2001, convicting defendant, after a jury trial, of attempted burglary in the first degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of eight years and one year, respectively, unanimously affirmed.
The verdict was supported by legally sufficient evidence (see e.g. People v Williams, 84 NY2d 925 [1994]). Defendant was not convicted on the basis of his mere presence at the scene, but upon an extensive chain of circumstantial evidence that established his guilt beyond a reasonable doubt.
Testimony from a doctor who treated defendant did not violate the physician-patient privilege. Once defendant waived that privilege for a particular purpose, the privilege was destroyed for all purposes, regardless of whether defendant had intended to limit his waiver (People v Bloom, 193 NY 1, 7-8 [1908]; Matter of Farrow v Allen, 194 AD2d 40, 43-44 [1993]).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.P., Saxe, Nardelli, Catterson and Malone, JJ.